                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
 1                                                           EASTERN DISTRICT OF WASHINGTON



 2                                                            Oct 29, 2018
                                                                  SEAN F. MCAVOY, CLERK

 3                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 4
     ROBERT ROYBAL,                            No.    1:14-CV-03092-SMJ
 5
                              Plaintiff,
 6                                             ORDER DISMISSING CASE
                 v.
 7
     TOPPENISH SCHOOL DISTRICT;
 8   and JOHN CERNA, Superintendent,

 9                            Defendants.

10
           On October 26, 2018, the parties filed a Stipulation and Order of Dismissal
11
     of Claims Against Defendants, ECF No. 147. Consistent with Federal Rule of Civil
12
     Procedure 41(a)(1), IT IS HEREBY ORDERED:
13
           1.    The parties’ Stipulation and Order of Dismissal of Claims Against
14
                 Defendants, ECF No. 147, is ACKNOWLEDGED.
15
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
16
                 bear their own costs and attorneys’ fees.
17
           3.    All pending motions are DENIED AS MOOT.
18
           4.    All hearings and other deadlines are STRICKEN.
19
           5.    The Clerk’s Office is directed to ENTER JUDGMENT OF
20
                 DISMISSAL WITH PREJUDICE and CLOSE this file.


     ORDER DISMISSING CASE - 1
 1         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 2   provide copies to all counsel.

 3         DATED this 29th day of October 2018.

 4                      __________________________
                        SALVADOR MENDOZA, JR.
 5                      United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
